9 F.3d 108
145 L.R.R.M. (BNA) 2200
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.MORTON METAL WORKS, INC., Respondent.
No. 93-5808.
United States Court of Appeals, Sixth Circuit.
Oct. 5, 1993.

Before:  KENNEDY and BATCHELDER, Circuit Judges;  and KRUPANSKY, Senior Circuit Judge.

ORDER

1
The National Labor Relations Board (the "Board") entered a decision and order, dated January 22, 1993, in Case No. 9-CA-28911, finding the respondent violated federal labor law by failing to recall or hire employees because of union sympathies and membership, failing and refusing to execute a successor agreement, and unilaterally repudiating the successor agreement.  The Board required certain remedial actions be taken.  On June 14, 1993, the Board applied to this court for enforcement of that decision and order.  The respondent having failed to serve and file an answer to the Board's petition as provided in Rule 15(b), Fed.R.App.P., the Board now moves for entry of judgment by default.


2
Upon consideration, we conclude the Board is entitled to summary enforcement of its decision and order under Rule 15(b).


3
It therefore is ORDERED that the above said decision and order of the Board is enforced and that the respondent, Morton Metal Works, Inc., of Stoutsville, Ohio, its officers, agents, successors, and assigns, abide by and perform the directions of the Board in such order contained.